Mr. Justice Williams
delivered the opinion of the Court.
This suit was brought by Walter L. Griffin, as administrator of the estate of Mrs. Laura L. Griffin, alleging that Mrs. Griffin was killed by one of the trains of the company which was being run through the village of Germantown negligently, in that there was a failure to observe the statutory precautions prescribed *559by Code (Shannon) 15-74 (3:) which section is as follows :
“On approaching a city or town, the bell or whistle shall be sounded when the train is at the distance of one mile, and at short intervals till it reaches the depot or station; and on leaving a town or city, the bell or whistle shall be sonnded when the train starts, and at intervals till it has left the corporate limits.”
The train was a fast through train that did not stop at G-ermantown, which is an incorporated municipality. The proof of the railway company fails to show a compliance with the statute, if on proper construction it be applicable.
The contention of defendant company is that the quoted statute has reference to trains approaching and leaving a station at which it makes a stop, and not to through trains such as was this. We cannot accept this as the correct construction of the statute, which was applicable, in its protective features, to Mrs. Griffin at the crossing of the highway and the railroad.
There is more reason for the bell and whistle to- be sounded by the enginemen of a through train, which does not slow down its speed on its approach to a depot, than by a train which comes to a stop. We do not conceive that this stronger reason was not in contemplation by the legislature when the statute was enacted.
Writ of certiorari having been granted, the judgment of the court of civil appeals is affirmed.-